Citation Nr: 1308511	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  10-34 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to restoration of a 70 percent rating for bilateral hearing loss disability, currently rated at 30 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, decreased the evaluation of the Veteran's bilateral hearing loss disability from 70 percent to 30 percent, effective July 1, 2010.

In a June 2011 decision, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue on appeal.  In this case, RO/AMC did not comply with the June 2011 Board remand instructions.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2012); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Pursuant to the June 2011 decision, the Board remanded the claim on appeal for the RO/AMC to schedule the Veteran for a VA audiometric evaluation and for the audiologist to consider the findings from the May and September 2009 audiological examinations (as well as the current examination).  To the extent possible, the examiner was requested to provide an opinion, with a complete rationale, as to the reason(s) for the discrepancy in the findings between the May 2009 and September 2009 examinations.  In August 2011, the Veteran underwent a VA audiometric examination, in which the examiner documented that the claims file and medical records were requested by the RO but not available and the current bilateral audiometry results.  The examiner opined:

	There was no audiometric results to review for May 2009, only a hearing aid 	follow-up note.  September 2009 Compensation & Pension (C&P) test 	results were reviewed and show no significant progression of hearing loss 	when compared to previous C&P 	results from 2007.  Current pure tone 	threshold results are in agreement with 2009 and 2007 C&P test results.  	However, current word recognition scores were considered unreliable.

Approximately one week later, the VA examiner noted in an August 2011 VA addendum opinion that the claims file was reviewed to reveal that "[a]t pre-induction and induction in 1964, normal hearing was noted for both ears.  At separation in 1966, mild hearing loss was noted for the right ear at 4000 Hz."

After such a review, the Board finds the August 2011 VA examiner failed to review and consider the May 2009 audiological examination report.  In order to decide the issue on appeal, such a review and consideration should be conducted and reflected in the medical opinion.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on a veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellant review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  

For this reason, in effort to comply with the June 2011 remand instructions, the Board remands the claim on appeal again for the August 2011 VA examiner (or a suitable substitute) to consider the findings from the May 2009, September 2009, and August 2011 VA audiological examinations and provide an opinion as to the reason(s) for the discrepancy between the May 2009 and September 2009 findings.  The Board notes that two copies of the May 2009 and one copy of the September 2009 VA audiological examination results can be found in the Veteran's physical claims file, both results are cited in the June 2011 Board remand, and the May 2009 results can be found in the Veteran's file on the "Virtual VA" system.  The May 2009 examination was contracted by VA with a private audiologist.

Accordingly, the case is REMANDED for the following actions:
	
1.  Furnish the Veteran's entire claims file to the VA physician who conducted the August 2011 VA examination and prepared the medical opinion (or a suitable substitute if that VA physician is unavailable).  The VA physician must review all pertinent evidence of record and prepare an addendum opinion as to the reason(s) for the discrepancy between the May 2009 and September 2009 audiological examinations.  

The VA physician should consider the May 2009 and September 2009 audiological examinations, as they can be found in the Veteran's physical claims file, in the Veteran's file on the "Virtual VA" system, and in the June 2011 Board remand.  A rationale should be given for the all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA physician should explain why it would be speculative to respond.  

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



